Exhibit 10.1
ASHFORD HOSPITALITY TRUST, INC.
2011 STOCK INCENTIVE PLAN
May 17, 2011

 



--------------------------------------------------------------------------------



 



ASHFORD HOSPITALITY TRUST, INC.
2011 STOCK INCENTIVE PLAN
Table of Contents

         
ARTICLE I INTRODUCTION
    1  
1.1 Purpose
    1  
1.2 Shares Subject to the Plan
    1  
1.3 Administration of the Plan
    1  
1.4 Amendment and Discontinuance of the Plan
    2  
1.5 Granting of Awards to Participants
    2  
1.6 Term of Plan
    2  
1.7 Leave of Absence
    2  
1.8 Definitions
    2  
ARTICLE II NONQUALIFIED STOCK OPTIONS
    7  
2.1 Grants
    7  
2.2 Calculation of Exercise Price
    7  
2.3 Terms and Conditions of Options
    7  
2.4 Amendment
    9  
2.5 Acceleration of Vesting
    9  
2.6 Other Provisions
    9  
2.7 Option Repricing
    9  
ARTICLE III INCENTIVE OPTIONS
    10  
3.1 Eligibility
    10  
3.2 Exercise Price
    10  
3.3 Dollar Limitation
    10  
3.4 10% Stockholder
    10  
3.5 Options Not Transferable
    10  
3.6 Compliance with 422
    10  
3.7 Limitations on Exercise
    10  
ARTICLE IV PURCHASED STOCK
    10  
4.1 Eligible Persons
    10  
4.2 Purchase Price
    11  
4.3 Payment of Purchase Price
    11  
ARTICLE V BONUS STOCK
    11  
ARTICLE VI STOCK APPRECIATION RIGHTS AND PHANTOM STOCK
    11  
6.1 Stock Appreciation Rights
    11  
6.2 Phantom Stock Awards
    12  
ARTICLE VII RESTRICTED STOCK
    12  
7.1 Eligible Persons
    12  
7.2 Restricted Period and Vesting
    12  
ARTICLE VIII I PERFORMANCE AWARDS
    13  
8.1 Performance Awards
    13  
8.2 Performance Goals
    13  
ARTICLE IX OTHER STOCK OR PERFORMANCE BASED AWARDS
    15  
ARTICLE X CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS
    15  

 



--------------------------------------------------------------------------------



 



         
10.1 General
    15  
10.2 Stand-Alone, Additional, Tandem, and Substitute Awards
    16  
10.3 Term of Awards
    16  
10.4 Form and Timing of Payment under Awards; Deferrals
    16  
10.5 Vested and Unvested Awards
    17  
10.6 Exemptions from Section 16(b) Liability
    17  
10.7 Other Provisions
    17  
ARTICLE XI WITHHOLDING FOR TAXES
    17  
ARTICLE XII MISCELLANEOUS
    18  
12.1 No Rights to Awards
    18  
12.2 No Right to Employment
    18  
12.3 Governing Law
    18  
12.4 Severability
    18  
12.5 Other Laws
    18  
12.6 Shareholder Agreements
    18  

-ii-



--------------------------------------------------------------------------------



 



ASHFORD HOSPITALITY TRUST, INC.
2011 STOCK INCENTIVE PLAN
ARTICLE I
INTRODUCTION
     1.1 Purpose. The Ashford Hospitality Trust, Inc. 2011 Stock Incentive Plan
(the “Plan”) is intended to promote the interests of Ashford Hospitality Trust,
Inc., a Maryland corporation, (the “Company”) and its stockholders by
encouraging Employees, Consultants and Non-Employee Directors of the Company or
its Affiliates (as defined below) to acquire or increase their equity interests
in the Company, thereby giving them an added incentive to work toward the
continued growth and success of the Company. The Board of Directors of the
Company (the “Board”) also contemplates that through the Plan, the Company and
its Affiliates will be better able to compete for the services of the
individuals needed for the continued growth and success of the Company.
     1.2 Shares Subject to the Plan. The aggregate number of shares of Common
Stock, $.01 par value per share, of the Company (“Common Stock”) that may be
issued under the Plan commencing on May 17, 2011, the date the stockholders
approved the Plan set forth herein, shall not exceed 5,750,000 shares of
outstanding Common Stock.
     In the event that at any time after the Effective Date the outstanding
shares of Common Stock are changed into or exchanged for a different number or
kind of shares or other securities of the Company by reason of a merger,
consolidation, recapitalization, reclassification, stock split, stock dividend,
combination of shares or the like, the aggregate number and class of securities
available under the Plan shall be ratably adjusted by the Committee (as defined
below), whose determination shall be final and binding upon the Company and all
other interested persons. In the event the number of shares to be delivered upon
the exercise or payment of any Award granted under the Plan is reduced for any
reason whatsoever or in the event any Award granted under the Plan can no longer
under any circumstances be exercised or paid, the number of shares no longer
subject to such Award shall thereupon be released from such Award and shall
thereafter be available under the Plan for the grant of additional Awards.
Shares issued pursuant to the Plan (i) may be treasury shares, authorized but
unissued shares or, if applicable, shares acquired in the open market and
(ii) shall be fully paid and nonassessable.
     1.3 Administration of the Plan. The Plan shall be administered by the
Committee. Subject to the provisions of the Plan, the Committee shall interpret
the Plan and all Awards under the Plan, shall make such rules as it deems
necessary for the proper administration of the Plan, shall make all other
determinations necessary or advisable for the administration of the Plan and
shall correct any defect or supply any omission or reconcile any inconsistency
in the Plan or in any Award under the Plan in the manner and to the extent that
the Committee deems desirable to effectuate the Plan. Any action taken or
determination made by the Committee pursuant to this and the other paragraphs of
the Plan shall be conclusive on all parties. The act or determination of a
majority of the Committee shall be deemed to be the act or determination of the
Committee.

 



--------------------------------------------------------------------------------



 



     1.4 Amendment and Discontinuance of the Plan. The Board may amend, suspend
or terminate the Plan; provided, however, no amendment, suspension or
termination of the Plan may without the consent of the holder of an Award
terminate such Award or adversely affect such person’s rights with respect to
such Award in any material respect; provided further, however, that any
amendment which would constitute a “material revision” of the Plan (as that term
is used in the rules of the New York Stock Exchange) shall be subject to
shareholder approval.
     1.5 Granting of Awards to Participants. The Committee shall have the
authority to grant, prior to the expiration date of the Plan, Awards to such
Employees, Consultants and Non-Employee Directors as may be selected by it on
the terms and conditions hereinafter set forth in the Plan. In selecting the
persons to receive Awards, including the type and size of the Award, the
Committee may consider any factors that it may deem relevant.
     1.6 Term of Plan. The Plan shall be effective as of May 17, 2011 (the
“Effective Date”), subject to approval by the shareholders of the Company. The
provisions of the Plan are applicable to all Awards granted on or after the
Effective Date. If not sooner terminated under the provisions of Section 1.4,
the Plan shall terminate upon, and no further Awards shall be made, after the
tenth anniversary of the Effective Date.
     1.7 Leave of Absence. If an employee is on military, sick leave or other
bona fide leave of absence, such person shall be considered an “Employee” for
purposes of an outstanding Award during the period of such leave provided it
does not exceed 90 days, or, if longer, so long as the person’s right to
reemployment is guaranteed either by statute or by contract. If the period of
leave exceeds 90 days, the employment relationship shall be deemed to have
terminated on the 91st day of such leave, unless the person’s right to
reemployment is guaranteed by statute or contract.
     1.8 Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:
     “1933 Act” means the Securities Act of 1933, as amended.
     “1934 Act” means the Securities Exchange Act of 1934, as amended.
     “Affiliate” means (i) Remington, (ii) any entity in which the Company or
Remington, directly or indirectly, owns 10% or more of the combined voting
power, as determined by the Committee, (iii) any “parent corporation” of the
Company or Remington (as defined in section 424(e) of the Code), (iv) any
“subsidiary corporation” of any such parent corporation (as defined in section
424(f) of the Code) of the Company or Remington and (v) any trades or
businesses, whether or not incorporated which are members of a controlled group
or are under common control (as defined in Sections 414(b) or (c) of the Code)
with the Company or Remington.
     “Awards” means, collectively, Options, Purchased Stock, Bonus Stock, Stock
Appreciation Rights, Phantom Stock, Restricted Stock, Performance Awards, or
Other Stock or Performance Based Awards.

-2-



--------------------------------------------------------------------------------



 



     “Bonus Stock” is defined in Article V.
     “Cause” for termination of any Participant who is a party to an agreement
of employment with or services to the Company shall mean termination for “Cause”
as such term is defined in such agreement, the relevant portions of which are
incorporated herein by reference. If such agreement does not define “Cause” or
if a Participant is not a party to such an agreement, “Cause” means (i) the
willful commission by a Participant of a criminal or other act that causes or is
likely to cause substantial economic damage to the Company or an Affiliate or
substantial injury to the business reputation of the Company or Affiliate;
(ii) the commission by a Participant of an act of fraud in the performance of
such Participant’s duties on behalf of the Company or an Affiliate; or (iii) the
continuing willful failure of a Participant to perform the duties of such
Participant to the Company or an Affiliate (other than such failure resulting
from the Participant’s incapacity due to physical or mental illness) after
written notice thereof (specifying the particulars thereof in reasonable detail)
and a reasonable opportunity to be heard and cure such failure are given to the
Participant by the Committee. For purposes of the Plan, no act, or failure to
act, on the Participant’s part shall be considered “willful” unless done or
omitted to be done by the Participant not in good faith and without reasonable
belief that the Participant’s action or omission was in the best interest of the
Company or an Affiliate, as the case may be.
     “Change of Control” shall be deemed to have occurred upon any of the
following events:
     (i) any “person” (as defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and as modified in Section 13(d)
and 14(d) of the Exchange Act) other than (A) the Company or any of its
subsidiaries, (B) any employee benefit plan of the Company or any of its
subsidiaries, (C) Remington or any Affiliate, (D) a company owned, directly or
indirectly, by stockholders of the Company in substantially the same proportions
as their ownership of the Company, or (E) an underwriter temporarily holding
securities pursuant to an offering of such securities (a “Person”), becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the shares
of voting stock of the Company then outstanding; provided, however, that an
initial public offering of Common Stock shall not constitute a Change of
Control;
     (ii) the consummation of any merger, organization, business combination or
consolidation of the Company or one of its subsidiaries with or into any other
company, other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of the Company or the surviving company or the parent of such
surviving company;

-3-



--------------------------------------------------------------------------------



 



     (iii) the consummation of a sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition if
the holders of the voting securities of the Company outstanding immediately
prior thereto hold securities immediately thereafter which represent more than
50% of the combined voting power of the voting securities of the acquiror, or
parent of the acquiror, of such assets, or the stockholders of the Company
approve a plan of complete liquidation or dissolution of the Company; or
     (iv) individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election by the Board, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an election contest with respect to the election or
removal of directors or other solicitation of proxies or consents by or on
behalf of a person other than the Board.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations thereunder.
     “Committee” means the compensation committee appointed by the Board to
administer the Plan or, if none, the Board; provided however, that with respect
to any Award granted to a Covered Employee which is intended to be
“performance-based compensation” as described in Section 162(m)(4)(c) of the
Code, the Committee shall consist solely of two or more “outside directors” as
described in Section 162(m)(4)(c)(i) of the Code.
     “Consultant” means any individual, other than a Director or an Employee,
who renders consulting or advisory services to the Company or an Affiliate.
     “Covered Employee” shall mean the Chief Executive Officer of the Company or
the four highest paid officers of the Company other than the Chief Executive
Officer as described in Section 162(m)(3) of the Code.
     “Disability” means an inability to perform the Participant’s material
services for the Company for a period of 90 consecutive days or a total of
180 days, during any 365-day period, in either case as a result of incapacity
due to mental or physical illness, which is determined to be total and
permanent. A determination of Disability shall be made by a physician
satisfactory to both the Participant (or his guardian) and the Company, provided
that if the Participant (or his guardian and the Company do not agree on a
physician, the Participant and the Company shall each select a physician and
these two together shall select a third physician, whose determination as to
Disability shall be binding on all parties. Eligibility for disability benefits
under any policy for long-term disability benefits provided to the Participant
by the Company shall conclusively establish the Participant’s disability.

-4-



--------------------------------------------------------------------------------



 



     “Employee” means any employee of the Company or an Affiliate.
     “Employment” includes any period in which a Participant is an Employee or a
paid Consultant to the Company or an Affiliate.
     “Fair Market Value or FMV Per Share”. The Fair Market Value or FMV Per
Share of the Common Stock shall be the closing price on the New York Stock
Exchange or other national securities exchange or over-the-counter market, if
applicable, for the date of the determination, or if no trade of the Common
Stock shall have been reported for such date, the closing sales price quoted on
such exchange for the most recent trade prior to the determination date. If
shares of the Common Stock are not listed or admitted to trading on any
exchange, over-the-counter market or any similar organization as of the
determination date, the FMV Per Share shall be determined by the Committee in
good faith using any fair and reasonable means selected in its discretion.
     “Good Reason” means termination of employment by an Employee, termination
of service by a Consultant or resignation from the Board of a Non-Employee
Director under any of the following circumstances:
     (i) if such Employee, Consultant or Non-Employee Director is a party to an
agreement for employment with or services to the Company, which agreement
includes a definition of “Good Reason” for termination of employment with or
services to the Company, “Good Reason” shall have the same definition for
purposes of the Plan as is set forth in such agreement, the relevant portions of
which are incorporated herein by reference.
     (ii) if such Employee, Consultant or Non-Employee Director is not a party
to an agreement with the Company that defines the term “Good Reason,” such term
shall mean termination of employment or service under any of the following
circumstances, if the Company fails to cure such circumstances within thirty
(30) days after receipt of written notice from the Participant to the Company
setting forth a description of such Good Reason:
     (i) the removal from or failure to re-elect the Participant to the office
or position in which he or she last served;
     (ii) the assignment to the Participant of any duties, responsibilities, or
reporting requirements inconsistent with his or her position with the Company,
or any material diminishment, on a cumulative basis, of the Participant’s
overall duties, responsibilities, or status;
     (iii) a material reduction by the Company in the Participant’s fees,
compensation, or benefits; or
     (iv) the requirement by the Company that the principal place of business at
which the Participant performs his duties be changed to a location more than
fifty (50) miles from downtown Dallas, Texas.

-5-



--------------------------------------------------------------------------------



 



     “Incentive Option” means any option which satisfies the requirements of
Code Section 422 and is granted pursuant to Article III of the Plan.
     “Non-Employee Director” means persons who are members of the Board but who
are neither Employees nor Consultants of the Company or any Affiliate.
     “Non-Qualified Option” shall mean an option not intended to satisfy the
requirements of Code Section 422 and which is granted pursuant to Article II of
the Plan.
     “Option” means an option to acquire Common Stock granted pursuant to the
provisions of the Plan, and refers to either an Incentive Stock Option or a
Non-Qualified Stock Option, or both, as applicable.
     “Option Expiration Date” means the date determined by Committee which shall
not be more than ten years after the date of grant of an Option.
     “Optionee” means a Participant who has received or will receive an Option.
     “Other Stock-Based Award” means an award granted pursuant to Article IX of
the Plan that is not otherwise specifically provided for, the value of which is
based in whole or in part upon the value of a share of Common Stock.
     “Outstanding Company Common Stock” means, as of any date of determination,
the then outstanding shares of Common Stock of the Company.
     “Outstanding Company Voting Securities” means, as of any date of
determination, the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally on the election of
directors.
     “Participant” means any Non-Employee Director, Employee or Consultant
granted an Award under the Plan.
     “Performance Award” means an Award granted pursuant to Article VIII of the
Plan, which, if earned, shall be payable in shares of Common Stock, cash or any
combination thereof as determined by the Committee.
     “Purchased Stock” means a right to purchase Common Stock granted pursuant
to Article IV of the Plan.
     “Phantom Shares” means an Award of the right to receive shares of Common
Stock issued at the end of a Restricted Period which is granted pursuant to
Article VI of the Plan.
     “Reload Option” is defined in Section 2.3(f).

-6-



--------------------------------------------------------------------------------



 



     “Remington” means Remington Hotel Corporation, a Texas corporation or
Remington Lodging & Hospitality, L.P., a Delaware limited partnership.
     “Restricted Period” shall mean the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by the Participant.
     “Restricted Stock” shall mean any share of Common Stock, prior to the lapse
of restrictions thereon, granted under Article VII of the Plan.
     “Stock Appreciation Rights” means an Award granted pursuant to Article VI
of the Plan.
ARTICLE II
NONQUALIFIED STOCK OPTIONS
     2.1 Grants. The Committee may grant Options to purchase the Common Stock to
any Employee, Consultant or Non-Employee Director according to the terms set
forth below.
     2.2 Calculation of Exercise Price. The exercise price to be paid for each
share of Common Stock deliverable upon exercise of each Option granted under
this Article II shall not be less than the FMV Per Share on the date of grant of
such Option. The exercise price for each Option granted under Article II shall
be subject to adjustment as provided in Section 2.3(d).
     2.3 Terms and Conditions of Options. Options shall be in such form as the
Committee may from time to time approve, shall be subject to the following terms
and conditions and may contain such additional terms and conditions, not
inconsistent with this Article II, as the Committee shall deem desirable:
     (a) Option Period and Conditions and Limitations on Exercise. No Option
shall be exercisable later than the Option Expiration Date. To the extent not
prohibited by other provisions of the Plan, each Option shall be exercisable at
such time or times as the Committee in its discretion may determine at the time
such Option is granted.
     (b) Manner of Exercise. In order to exercise an Option, the person or
persons entitled to exercise it shall deliver to the Company payment in full for
the shares being purchased, together with any required withholding taxes. The
payment of the exercise price for each Option shall either be (i) in cash or by
check payable and acceptable to the Company, (ii) with the consent of the
Committee, by tendering to the Company shares of Common Stock owned by the
person for more than six months having an aggregate Fair Market Value as of the
date of exercise that is not greater than the full exercise price for the shares
with respect to which the Option is being exercised and by paying any remaining
amount of the exercise price as provided in (i) above, or (iii) subject to such
instructions as the Committee may specify, at the person’s written request the
Company may deliver certificates for the shares of Common Stock for which the
Option is being exercised to a broker for sale on behalf of the person, provided
that the person has irrevocably instructed such broker to remit directly to the
Company on the person’s behalf the full amount of the exercise price from the
proceeds of such sale. In the event that the person elects to make payment as
allowed under clause (ii) above, the Committee may, upon confirming that the

-7-



--------------------------------------------------------------------------------



 



optionee owns the number of additional shares being tendered, authorize the
issuance of a new certificate for the number of shares being acquired pursuant
to the exercise of the Option less the number of shares being tendered upon the
exercise and return to the person (or not require surrender of) the certificate
for the shares being tendered upon the exercise. If the Committee so requires,
such person or persons shall also deliver a written representation that all
shares being purchased are being acquired for investment and not with a view to,
or for resale in connection with, any distribution of such shares.
     (c) Options not Transferable. Except as provided below, no Non-qualified
Option granted hereunder shall be transferable other than by (i) will or by the
laws of descent and distribution or (ii) pursuant to a domestic relations order
and, during the lifetime of the Participant to whom any such Option is granted,
and it shall be exercisable only by the Participant (or his guardian). Any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of, or to
subject to execution, attachment or similar process, any Option granted
hereunder, or any right thereunder, contrary to the provisions hereof, shall be
void and ineffective, shall give no right to the purported transferee, and
shall, at the sole discretion of the Committee, result in forfeiture of the
Option with respect to the shares involved in such attempt. With respect to a
specific Non-qualified Option, the Participant (or his guardian) may transfer,
for estate planning purposes, all or part of such Option to one or more
immediate family members or related family trusts or partnerships or similar
entities.
     (d) Adjustment of Options. In the event that at any time after the
Effective Date the outstanding shares of Common Stock are changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of merger, consolidation, recapitalization, reclassification,
stock split, stock dividend, combination of shares or the like, the Committee
shall make an appropriate and equitable adjustment in the number and kind of
shares as to which all outstanding Options granted, or portions thereof then
unexercised, shall be exercisable, to the end that after such event the shares
subject to the Plan and each Participant’s proportionate interest shall be
maintained as before the occurrence of such event. Such adjustment in an
outstanding Option shall be made without change in the total price applicable to
the Option or the unexercised portion of the Option (except for any change in
the aggregate price resulting from rounding-off of share quantities or prices)
and with any necessary corresponding adjustment in exercise price per share. Any
such adjustment made by the Committee shall be final and binding upon all
Participants, the Company, and all other interested persons.
     (e) Listing and Registration of Shares. Each Option shall be subject to the
requirement that if at any time the Committee determines, in its discretion,
that the listing, registration, or qualification of the shares subject to such
Option under any securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the issue or purchase of
shares thereunder, such Option may not be exercised in whole or in part unless
such listing, registration, qualification, consent or approval shall have been
effected or obtained and the same shall have been free of any conditions not
acceptable to the Committee.
     (f) Reload Options. A Non-qualified Option may, in the discretion of the
Committee, include a reload stock Option right which shall entitle the
Participant, upon (i) the exercise of such original Non-qualified Option prior
to the Participant’s termination of employment and (ii)

-8-



--------------------------------------------------------------------------------



 



payment of the appropriate exercise price in shares of Common Stock that have
been owned by such Participant for at least six months prior to the date of
exercise, to receive a new Non-qualified Option (the “Reload Option”) to
purchase, at the FMV Per Share on the date of the exercise of the original
Non-qualified Option, the number of shares of Common Stock equal to the number
of whole shares delivered by the Participant in payment of the exercise price of
the original Non-qualified Option. Such Reload Option shall be subject to the
same terms and conditions, including expiration date, and shall be exercisable
at the same time or times as the original Non-qualified Option with respect to
which it is granted.
     2.4 Amendment. The Committee may, without the consent of the person or
persons entitled to exercise any outstanding Option, amend, modify or terminate
such Option; provided, however, such amendment, modification or termination
shall not, without such person’s consent, reduce or diminish the value of such
Option determined as if the Option had been exercised, vested, cashed in or
otherwise settled on the date of such amendment or termination. The Committee
may at any time or from time to time, in its discretion, in the case of any
Option which is not then immediately exercisable in full, accelerate the time or
times at which such Option may be exercised to any earlier time or times.
     2.5 Acceleration of Vesting. Any Option granted hereunder which is not
otherwise vested shall vest (unless specifically provided to the contrary by the
Committee in the document or instrument evidencing an Option granted hereunder)
upon (i) termination of an Employee or Consultant or removal of a Non-Employee
Director without Cause or termination by an Employee or Consultant or
resignation of a Non-Employee Director with Good Reason; (ii) termination,
removal or resignation of an Employee, Consultant or Non-Employee Director for
any reason within one (1) year from the effective date of the Change of Control;
or death or Disability of the Participant.
     2.6 Other Provisions.
     (a) The person or persons entitled to exercise, or who have exercised, an
Option shall not be entitled to any rights as a stockholder of the Company with
respect to any shares subject to such Option until he shall have become the
holder of record of such shares.
     (b) No Option granted hereunder shall be construed as limiting any right
which the Company or any Affiliate may have to terminate at any time, with or
without cause, the employment of any person to whom such Option has been
granted.
     (c) Notwithstanding any provision of the Plan or the terms of any Option,
the Company shall not be required to issue any shares hereunder if such issuance
would, in the judgment of the Committee, constitute a violation of any state or
federal law or of the rules or regulations of any governmental regulatory body.
     2.7 Option Repricing. With stockholder approval only, the Committee, in its
absolute discretion, may grant to holders of outstanding Non-Qualified Options,
in exchange for the surrender and cancellation of such Non-Qualified Options,
new Non-Qualified Options having exercise prices lower (or higher with any
required consent) than the exercise price provided in

-9-



--------------------------------------------------------------------------------



 



the Non-Qualified Options so surrendered and canceled and containing such other
terms and conditions as the Committee may deem appropriate.
ARTICLE III
INCENTIVE OPTIONS
     The terms specified below shall be applicable to all Incentive Options.
Except as modified by the provisions of this Article III, all the provisions of
Article II shall be applicable to Incentive Options. Options which are
specifically designated as Non-Qualified Options shall not be subject to the
terms of this Section III.
     3.1 Eligibility. Incentive Options may only be granted to Employees.
     3.2 Exercise Price. The exercise price per Share shall not be less than one
hundred percent (100%) of the FMV Per Share on the option grant date.
     3.3 Dollar Limitation. The aggregate Fair Market Value (determined as of
the respective date or dates of grant) of shares of Common Stock for which one
or more options granted to any Employee under the Plan (or any other option plan
of the Corporation or any Parent or Subsidiary) may for the first time become
exercisable as Incentive Options during any one (1) calendar year shall not
exceed the sum of One Hundred Thousand Dollars ($100,000). To the extent the
Employee holds two (2) or more such options which become exercisable for the
first time in the same calendar year, the foregoing limitation on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.
     3.4 10% Stockholder. If any Employee to whom an Incentive Option is granted
is a 10% Stockholder, then the exercise price per share shall not be less than
one hundred ten percent (110%) of the FMV Per Share on the option grant date and
the option term shall not exceed five (5) years measured from the option grant
date.
     3.5 Options Not Transferable. No Incentive Option granted hereunder shall
be transferable other than by will or by the laws of descent and distribution
and shall be exercisable during the Optionee’s lifetime only by such Optionee.
     3.6 Compliance with 422. All Options that are intended to be Incentive
Stock Options shall be designated as such in the Option grant and in all
respects shall be issued in compliance with Code Section 422.
     3.7 Limitations on Exercise. No Incentive Option shall be exercisable more
than three (3) months after the Optionee ceases to be an Employee for any reason
other than death or Disability, or more than one (1) year after the Optionee
ceases to be an Employee due to death or Disability.
ARTICLE IV
PURCHASED STOCK
     4.1 Eligible Persons. The Committee shall have the authority to sell shares
of Common Stock to such Employees, Consultants and Non-Employee Directors of the
Company or its

-10-



--------------------------------------------------------------------------------



 



Affiliates as may be selected by it, on such terms and conditions as it may
establish, subject to the further provisions of this Article IV. Each issuance
of Common Stock under this Plan shall be evidenced by an agreement which shall
be subject to applicable provisions of this Plan and to such other provisions
not inconsistent with this Plan as the Committee may approve for the particular
sale transaction.
     4.2 Purchase Price. The price per share of Common Stock to be purchased by
a Participant under this Plan shall be determined in the sole discretion of the
Committee, and may be less than, but shall not greater than the FMV Per Share at
the time of purchase.
     4.3 Payment of Purchase Price. Payment of the purchase price of Purchased
Stock under this Plan shall be made in full in cash.
ARTICLE V
BONUS STOCK
     The Committee may, from time to time and subject to the provisions of the
Plan, grant shares of Bonus Stock to Employees, Consultants or Non-Employee
Directors. Bonus Stock shall be shares of Common Stock that are not subject to a
Restricted Period under Article VII.
ARTICLE VI
STOCK APPRECIATION RIGHTS AND PHANTOM STOCK
     6.1 Stock Appreciation Rights. The Committee is authorized to grant Stock
Appreciation Rights to Employees, Consultants or Non-Employee Directors on the
following terms and conditions.
     (a) Right to Payment. A Stock Appreciation Right shall confer on the
Participant to whom it is granted a right to receive, upon exercise thereof, the
excess of (A) the FMV Per Share on the date of exercise over (B) the grant price
of the Stock Appreciation Right as determined by the Committee.
     (b) Rights Related to Options. A Stock Appreciation Right granted in
connection with an Option shall entitle a Participant, upon exercise thereof, to
surrender that Option or any portion thereof, to the extent unexercised, and to
receive payment of an amount computed pursuant to Subsection 5.1(a)(i) hereof.
That Option shall then cease to be exercisable to the extent surrendered. A
Stock Appreciation Right granted in connection with an Option shall be
exercisable only at such time or times and only to the extent that the related
Option is exercisable and shall not be transferable (other than by will or the
laws of descent and distribution) except to the extent that the related Option
is transferable.
     (c) Right Without Option. A Stock Appreciation Right granted independent of
an Option shall be exercisable as determined by the Committee and set forth in
the Award agreement governing the Stock Appreciation Right.
     (d) Terms. The Committee shall determine at the date of grant the time or
times at which and the circumstances under which a Stock Appreciation Right may
be exercised in whole or in part (including based on achievement of performance
goals and/or future service requirements),

-11-



--------------------------------------------------------------------------------



 



the method of exercise, whether or not a Stock Appreciation Right shall be in
tandem or in combination with any other Award, and any other terms and
conditions of any Stock Appreciation Right.
     6.2 Phantom Stock Awards. The Committee is authorized to grant Phantom
Stock Awards to Participants, which are rights to receive cash equal to the Fair
Market Value of specified number of shares of Common Stock at the end of a
specified deferral period, subject to the following terms and conditions:
     (a) Award and Restrictions. Satisfaction of a Phantom Stock Award shall
occur upon expiration of the deferral period specified for such Phantom Stock
Award by the Committee or, if permitted by the Committee, as elected by the
Participant. In addition, Phantom Stock Awards shall be subject to such
restrictions (which may include a risk of forfeiture), if any, as the Committee
may impose, which restrictions may lapse at the expiration of the deferral
period or at earlier specified times (including based on achievement of
performance goals and/or future service requirements), separately or in
combination, installments or otherwise, as the Committee may determine.
     (b) Forfeiture. Except as otherwise determined by the Committee or as may
be set forth in any Award, employment or other agreement pertaining to a Phantom
Stock Award, upon termination of employment or services during the applicable
deferral period or portion thereof to which forfeiture conditions apply, all
Phantom Stock Awards that are at that time subject to deferral (other than a
deferral at the election of the Participant) shall be forfeited; provided that
the Committee may provide, by rule or regulation or in any Award agreement, or
may determine in any individual case, that restrictions or forfeiture conditions
relating to Phantom Stock Awards shall be waived in whole or in part in the
event of terminations resulting from specified causes, and the Committee may in
other cases waive in whole or in part the forfeiture of Phantom Stock Awards.
     (c) Performance Goals. To the extent the Committee determines that any
Award granted pursuant to this Article VI shall constitute performance-based
compensation for purposes of Section 162(m) of the Code, the grant or settlement
of the Award shall, in the Committee’s discretion, be subject to the achievement
of performance goals determined and applied in a manner consistent with Section
8.2.
ARTICLE VII
RESTRICTED STOCK
     7.1 Eligible Persons. All Employees, Consultants and Non-Employee Directors
shall be eligible for grants of Restricted Stock.
     7.2 Restricted Period and Vesting.
     (a) Unless the Award specifically provides otherwise, Restricted Stock
shall be subject to restrictions on transfer by the Participant and repurchase
by the Company such that the Participant shall not be permitted to transfer such
shares and the Company shall have the right to repurchase or recover such shares
for the amount of cash paid therefor, if any, if the Participant shall terminate
employment from or services to the Company or its Affiliates, as applicable,

-12-



--------------------------------------------------------------------------------



 



provided that such transfer and repurchase restrictions shall lapse with respect
to 33.33% of such initial shares on the first anniversary of the date of grant
and on each subsequent anniversary of the date of grant that the Participant
shall remain continuously as an Employee, Non-Employee Director or Consultant of
the Company or its Affiliates, as applicable; subject to section 7.2(b) below.
     (b) Notwithstanding the foregoing, unless the Award specifically provides
otherwise, all Restricted Stock not otherwise vested shall vest upon
(i) termination of an Employee or Consultant or removal of a Non-Employee
Director without Cause; (ii) termination by an Employee or Consultant or
resignation of a Non-Employee Director with Good Reason; (iii) termination,
resignation or removal of an Employee, Consultant or Non-Employee Director for
any reason within one (1) year from the effective date of a Change of Control;
or (iv) death or Disability of the Participant.
     (c) Each certificate representing Restricted Stock awarded under the Plan
shall be registered in the name of the Participant and, during the Restricted
Period, shall be left in deposit with the Company and a stock power endorsed in
blank. The grantee of Restricted Stock shall have all the rights of a
stockholder with respect to such shares including the right to vote and the
right to receive dividends or other distributions paid or made with respect to
such shares. Any certificate or certificates representing shares of Restricted
Stock shall bear a legend similar to the following:
The shares represented by this certificate have been issued pursuant to the
terms of the Ashford Hospitality Trust, Inc. 2011 Stock Incentive Plan and Grant
of Restricted Stock dated _______, 20____ and may not be sold, pledged,
transferred, assigned or otherwise encumbered in any manner except as is set
forth in the terms of such plan or grant.
ARTICLE VIIII
PERFORMANCE AWARDS
     8.1 Performance Awards. The Committee may grant Performance Awards based on
performance criteria measured over a period of not less than one year and not
more than five years. The Committee may use such business criteria and other
measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to increase the amounts
payable under any Award subject to performance conditions except as limited
under Section 8.2 in the case of a Performance Award granted to a Covered
Employee.
     8.2 Performance Goals. The grant and/or settlement of a Performance Award
shall be contingent upon terms set forth in this Section 8.2.
     (a) General. The performance goals for Performance Awards shall consist of
one or more business criteria and a targeted level or levels of performance with
respect to each of such criteria, as specified by the Committee. In the case of
any Award granted to a Covered Employee, performance goals shall be designed to
be objective and shall otherwise meet the

-13-



--------------------------------------------------------------------------------



 



requirements of Section 162(m) of the Code and regulations thereunder (including
Treasury Regulations sec. 1.162-27 and successor regulations thereto), including
the requirement that the level or levels of performance targeted by the
Committee are such that the achievement of performance goals is “substantially
uncertain” at the time of grant. The committee may determine that such
Performance Awards shall be granted and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to the grant and/or settlement of such Performance Awards.
Performance goals may differ among Performance Awards granted to any one
Participant or for Performance Awards granted to different Participants.
     (b) Business Criteria. One or more of the following business criteria for
the Company, an a consolidated basis, and/or for specified subsidiaries,
divisions or business or geographical units of the Company (except with respect
to the total stockholder return and earnings per share criteria), shall be used
by the Committee in establishing performance goals for Performance Awards
granted to a Participant: (A) earnings per share; (B) increase in revenues;
(C) increase in cash flow; (D) increase in cash flow return; (E) return on net
assets; (F) return on assets; (G) return on investment; (H) return on capital;
(I) return on equity; (J) economic value added; (K) gross margin; (L) net
income; (M) pretax earnings; (N) pretax earnings before interest, depreciation
and amortization; (O) pretax operating earnings after interest expense and
before incentives, service fees, and extraordinary or special items;
(P) operating income; (Q) total stockholder return; (R) debt reduction; and
(S) any of the above goals determined on the absolute or relative basis or as
compared to the performance of a published or special index deemed applicable by
the Committee including, but not limited to, the Standard & Poor’s 500 Stock
Index or a group of comparable companies.
     (c) Performance Period; Timing for Establishing Performance Goals.
Achievement of performance goals in respect of Performance Awards shall be
measured over a performance period of not less than one year and not more than
three years, as specified by the Committee. Performance goals in the case of any
Award granted to a Participant shall be established not later than 90 days after
the beginning of any performance period applicable to such Performance Awards,
or at such other date as may be required or permitted for “performance-based
compensation” under Section 162(m) of the Code.
     (d) Settlement of Performance Awards; Other Terms. After the end of each
performance period, the Committee shall determine the amount, if any, of
Performance Awards payable to each Participant based upon achievement of
business criteria over a performance period. The Committee may not exercise
discretion to increase any such amount payable in respect of a Performance Award
designed to comply with Section 162(m) of the Code. The Committee shall specify
the circumstances in which such Performance Awards shall be paid or forfeited in
the event of termination of employment by the Participant prior to the end of a
performance period or settlement of Performance Awards.
     (e) Written Determinations. All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award, and the
achievement of performance goals relating to Performance Awards shall be made in
writing in the case of any Award granted to a Participant. The Committee may not
delegate any responsibility relating to such Performance Awards.

-14-



--------------------------------------------------------------------------------



 



     (f) Status of Performance Awards under Section 162(m) of the Code. It is
the intent of the Company that Performance Awards granted to persons who are
designated by the Committee as likely to be Covered Employees within the meaning
of Section 162(m) of the Code and regulations thereunder (including Treasury
Regulations sec. 1.162-27 and successor regulations thereto) shall, if so
designated by the Committee, constitute “performance-based compensation” within
the meaning of Section 162(m) of the Code and regulations thereunder.
Accordingly, the terms of this Section 8.2 shall be interpreted in a manner
consistent with Section 162(m) of the Code and regulations thereunder. The
foregoing notwithstanding, because the Committee cannot determine with certainty
whether a given Participant will be a Covered Employee with respect to a fiscal
year that has not yet been completed, the term Covered Employee as used herein
shall mean only a person designated by the Committee, at the time of grant of a
Performance Award, who is likely to be a Covered Employee with respect to that
fiscal year. If any provision of the Plan as in effect on the date of adoption
or any agreements relating to Performance Awards that are designated as intended
to comply with Section 162(m) of the Code does not comply or is inconsistent
with the requirements of Section 162(m) of the Code or regulations thereunder,
such provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.
ARTICLE IX
OTHER STOCK OR PERFORMANCE BASED AWARDS
     The Committee is hereby authorized to grant to Employees, Non-Employee
Directors and Consultants of the Company or its Affiliates, Other Stock or
Performance-Based Awards, which shall consist of a right which (i) is not an
Award described in any other Article and (ii) is denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
shares of Common Stock (including, without limitation, securities convertible
into shares of Common Stock) or cash as are deemed by the Committee to be
consistent with the purposes of the Plan. Subject to the terms of the Plan, the
Committee shall determine the terms and conditions of any such Other Stock or
Performance-Based Award.
ARTICLE X
CERTAIN PROVISIONS APPLICABLE TO ALL AWARDS
     10.1 General. Awards may be granted on the terms and conditions set forth
herein. In addition, the Committee may impose on any Award or the exercise
thereof, such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment by the
Participant and terms permitting a Participant to make elections relating to his
or her Award. Notwithstanding the foregoing, the Committee may amend any Award
without the consent of the holder if the Committee deems it necessary to avoid
adverse tax consequences to the holder under Code Section 409A. The Committee
shall retain full power and discretion to accelerate or waive, at any time, any
term or condition of an Award that is not mandatory under this Plan; provided,
however, that the Committee shall not have discretion to accelerate or waive any
term or condition of an Award (i) if such discretion would cause the Award to
have adverse tax consequences to the Participant under 409A, or (ii) if the
Award is intended to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code and such discretion would cause the Award not to so
qualify. Except in cases in which the

-15-



--------------------------------------------------------------------------------



 



Committee is authorized to require other forms of consideration under the Plan,
or to the extent other forms of consideration must be paid to satisfy the
requirements of the Maryland General Corporation Law, no consideration other
than services may be required for the grant of any Award.
     10.2 Stand-Alone, Additional, Tandem, and Substitute Awards. Subject to
Section 2.7, awards granted under the Plan may, in the discretion of the
Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Affiliate, or any business entity to be acquired by the
Company or an Affiliate, or any other right of a Participant to receive payment
from the Company or any Affiliate. Such additional, tandem and substitute or
exchange Awards may be granted at any time. If an Award is granted in
substitution or exchange for another Award, the Committee shall require the
surrender of such other Award in consideration for the grant of the new Award.
In addition, Awards may be granted in lieu of cash compensation, including in
lieu of cash amounts payable under other plans of the Company or any Affiliate.
     10.3 Term of Awards. The term or Restricted Period of each Award that is an
Option, Stock Appreciation Right, Phantom Stock or Restricted Stock shall be for
such period as may be determined by the Committee; provided that in no event
shall the term of any such Award exceed a period of ten years (or such shorter
terms as may be require in respect of an Incentive Stock Option under
Section 422 of the Code).
     10.4 Form and Timing of Payment under Awards; Deferrals. Subject to the
terms of the Plan and any applicable Award agreement, payments to be made by the
Company of a Subsidiary upon the exercise of an Option or other Award or
settlement of an Award may be made in a single payment or transfer, in
installments, or on a deferred basis. The settlement of any Award may, subject
to any limitations set forth in the Award agreement, be accelerated and cash
paid in lieu of shares in connection with such settlement, in the discretion of
the Committee or upon occurrence of one or more specified events; provided,
however, that such discretion may not be exercised by the Committee if the
exercise of such discretion would result in adverse tax consequences to the
Participant under section 409A of the Code. In the discretion of the Committee,
Awards granted pursuant to Article VI or VIII of the Plan may be payable in
shares to the extent permitted by the terms of the applicable Award agreement.
Installment or deferred payments may be required by the Committee (subject to
Section 1.4 of the Plan, including the consent provisions thereof in the case of
any deferral of an outstanding Award not provided for in the original Award
agreement) or permitted at the election of the Participant on terms and
conditions established by the Committee; provided, however, that no deferral
shall be required or permitted by the Committee if such deferral would result in
adverse tax consequences to the Participant under section 409A of the Code.
Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of amounts in respect of installment or deferred payments
denominated in shares. Any deferral shall only be allowed as is provided in a
separate deferred compensation plan adopted by the Company. The Plan shall not
constitute any “employee benefit plan” for purposes of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended.

-16-



--------------------------------------------------------------------------------



 



     10.5 Vested and Unvested Awards. After the satisfaction of all of the terms
and conditions set by the Committee with respect to an Award of (i) Restricted
Stock, a certificate, without the legend set forth in Section 7.2(a), for the
number of shares that are no longer subject to such restrictions, terms and
conditions shall be delivered to the Employee, (ii) Phantom Stock, to the extent
not paid in cash, a certificate for the number of shares equal to the number of
shares of Phantom Stock earned, and (iii) Stock Appreciation Rights or
Performance Awards, cash and/or a certificate for the number of shares equal in
value to the number of Stock Appreciation Rights or amount of Performance Awards
vested shall be delivered to the person. Upon termination, resignation or
removal of a Participant under circumstances that do not cause such Participant
to become fully vested, any remaining unvested Options, shares of Restricted
Stock, Phantom Stock, Stock Appreciation Rights or Performance Awards, as the
case may be, shall either be forfeited back to the Company or, if appropriate
under the terms of the Award, shall continue to be subject to the restrictions,
terms and conditions set by the Committee with respect to such Award.
     10.6 Exemptions from Section 16(b) Liability. It is the intent of the
Company that the grant of any Awards to or other transaction by a Participant
who is subject to Section 16 of the Exchange Act shall be exempt from Section
16(b) of the Exchange Act pursuant to an applicable exemption (except for
transactions acknowledged by the Participant in writing to be non-exempt).
Accordingly, if any provision of this Plan or any Award agreement does not
comply with the requirements of Rule 16b-3 as then applicable to any such
transaction, such provision shall be construed or deemed amended to the extent
necessary to conform to the applicable requirements of Rule 16b-3 so that such
Participant shall avoid liability under Section 16(b) of the Exchange Act.
     10.7 Other Provisions. No grant of any Award shall be construed as limiting
any right which the Company or any Affiliate may have to terminate at any time,
with or without cause, the employment of any person to whom such Award has been
granted.
ARTICLE XI
WITHHOLDING FOR TAXES
     Any issuance of Common Stock pursuant to the exercise of an Option or
payment of any other Award under the Plan shall not be made until appropriate
arrangements satisfactory to the Company have been made for the payment of any
tax amounts (federal, state, local or other) that may be required to be withheld
or paid by the Company with respect thereto. Such arrangements may, at the
discretion of the Committee, include allowing the person to tender to the
Company shares of Common Stock owned by the person, or to request the Company to
withhold shares of Common Stock being acquired pursuant to the Award, whether
through the exercise of an Option or as a distribution pursuant to the Award,
which have an aggregate FMV Per Share as of the date of such withholding that is
not greater than the sum of all tax amounts to be withheld with respect thereto,
together with payment of any remaining portion of such tax amounts in cash or by
check payable and acceptable to the Company.
     Notwithstanding the foregoing, if on the date of an event giving rise to a
tax withholding obligation on the part of the Company the person is an officer
or individual subject to Rule 16b-3, such person may direct that such tax
withholding be effectuated by the Company withholding

-17-



--------------------------------------------------------------------------------



 



the necessary number of shares of Common Stock (at the tax rate required by the
Code) from such Award payment or exercise.
ARTICLE XII
MISCELLANEOUS
     12.1 No Rights to Awards. No Participant or other person shall have any
claim to be granted any Award, there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards and the terms
and conditions of Awards need not be the same with respect to each recipient.
     12.2 No Right to Employment. The grant of an Award shall not be construed
as giving a Participant the right to be retained in the employ of the Company or
any Affiliate. Further, the Company or any Affiliate may at any time dismiss a
Participant from employment, free from any liability or any claim under the
Plan, unless otherwise expressly provided in the Plan or in any Award Agreement.
     12.3 Governing Law. The validity, construction, and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with applicable federal law and the laws of the State of Maryland, without
regard to any principles of conflicts of law.
     12.4 Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any Participant or Award, or would disqualify the Plan or any Award under any
law deemed applicable by the Committee, such provision shall be construed or
deemed amended to conform to the applicable laws, or if it cannot be construed
or deemed amended without, in the determination of the Committee, materially
altering the intent of the Plan or the Award, such provision shall be stricken
as to such jurisdiction, Participant or Award and the remainder of the Plan and
any such Award shall remain in full force and effect.
     12.5 Other Laws. The Committee may refuse to issue or transfer any shares
or other consideration under an Award if, acting in its sole discretion, it
determines that the issuance of transfer or such shares or such other
consideration might violate any applicable law.
     12.6 Shareholder Agreements. The Committee may condition the grant,
exercise or payment of any Award upon such person entering into a stockholders’
agreement in such form as approved from time to time by the Board.

-18-